ORDER
JOHN M. IOANNOU of PLANDOME MANOR, NEW YORK, who was admitted to the bar of this State in 1983, having pleaded guilty in the Supreme Court of the State of New York to two counts of grand larceny (second degree), four counts of grand larceny (third degree), one count of identity theft (first degree), one count of insurance fraud (third degree), one count of scheme to defraud (first degree), and one count of offering a false instrument for filing (first degree), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JOHN M. IOANNOU is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOHN M. IOANNOU be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN M. IOANNOU comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOHN M. IOANNOU pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*276ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.